Citation Nr: 0842712	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska





THE ISSUE

Entitlement to service connection for claimed ischemic heart 
disease, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from October 1970 to January 
1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in September 2007. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran reports listening to a lecturer speak on the 
subject of Vietnam when he began to have a panic attack, 
which in turn, precipitated a heart attack.  He asserts 
stress associated with the service-connected PTSD caused or 
contributed significantly in the development of the 
underlying cardiac disease.  

The veteran's private cardiologist in a December 2005 
statement indicated that he reviewed the literature for PTSD 
and its association with coronary disease.  He noted that 
there is no clear data linking PTSD as a cause of coronary 
disease.  However, this physician acknowledged that stress 
might exacerbate symptoms of coronary disease.  

A VA physician in November 2005 examined the veteran and 
reviewed his medical history.  He noted that the veteran had 
coronary atherosclerosis.  The physician pointed out that 
current medical literature did not indicate that 
atherosclerosis was caused by PTSD.  

However, the examiner did not include an opinion concerning 
whether the PTSD currently aggravated (permanently worsening) 
his cardiovascular disease.  Further clarification and 
opinion are needed to decide this case.  

The veteran reported to the VA physician that his treating 
psychiatrist had in his possession information that linked 
PTSD to heart attacks.  This information and/or an opinion 
from his treating psychiatrist should be obtained in this 
regard.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO/AMC should make arrangements 
for all pertinent clinical records that 
have not been previously obtained that 
pertain to his cardiovascular disease to 
include any opinions or information from 
his treating psychiatrist.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO/AMC should contact the 
physician who conducted the recent VA 
examination in November 2005, and if 
he/she is available, an addendum should 
be added to the claims file that includes 
a comprehensive report, as delineated 
hereinbelow.  

3.  Then the RO/AMC should schedule the 
veteran for a VA examination in order to 
determine the nature and likely etiology 
of the claimed heart condition.  All 
indicated tests and studies should be 
performed.  

The VA examiner should conduct a review 
of the veteran's clinical history and 
express an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the currently diagnosed cardiovascular 
disability was caused or aggravated by 
the service connected PTSD.  

If this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The veteran's complete claims 
folder must be made available to the 
examiner.  The rationale for any opinion 
expressed should be included in the 
report.  

4.  Following completion of all indicated 
development, the RO/AMC should 
readjudicate the claim in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


